NON-QUALIFIED STOCK OPTION AGREEMENT

(THE “AGREEMENT”)

FOR CONSULTANTS OF GENTOR RESOURCES, INC.




UNDER THE 2010 GENTOR RESOURCES  

PERFORMANCE AND EQUITY INCENTIVE PLAN







NEITHER THIS OPTION NOR THE SHARES ISSUABLE UPON EXERCISE THEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE
SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, ASSIGNED
OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS (I) A REGISTRATION STATEMENT UNDER
THE ACT AND APPLICABLE STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH
RESPECT THERETO, OR (II) AN EXEMPTION FROM REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS IS AVAILABLE IN CONNECTION THEREWITH.







Name of Consultant:

 

Number of Option Shares:

 

Option Exercise Price:

 

Grant Date:

 







GENTOR RESOURCES, INC., a  Florida corporation (the “Company”) hereby grants to
the consultant (the “Consultant”) identified above the right (the “Option”) to
purchase from the Company up to that number of fully paid and nonassessable
shares identified above (the “Option Shares”) of the $0.0001 par value common
stock (“Common Stock”) of the Company according to the terms, condition and
limitations set forth herein.




1.

Grant of Option Under the Gentor Resources 2010 Performance and Equity Incentive
Plan. The Option granted to the Consultant shall be governed by this Agreement
and the Gentor Resources 2010 Performance and Equity Incentive Plan (the
“Plan”). If a conflict exists between any provision of this Agreement and the
Plan, this Agreement shall govern and control.  Capitalized terms used herein
without definition shall have the meaning given to them under the Plan.




2.

Grant of Option as a Non-Qualified Stock Option.  The Option granted under this
Agreement is a Non-qualified Stock Option as is not intended to qualify as an
Incentive Stock Option.




3.

Option Exercise Price. The exercise price (“Exercise Price”) for each share of
Common Stock as to which this Option is exercised shall be _____ Dollars
(US$_____).




4.

Date of Issuance and Term.  The Option shall be deemed to be issued on the Grant
Date as identified above.  Subject to the term of the this Agreement, the
Consultant shall have the right to exercise all or any portion of the Option
Shares at any time beginning on the Grant Date and ending at 5:00 p.m. Eastern
Standard Time on the date that is _____ years after the Grant Date (the
“Exercise Period”).




5.

Vesting. Subject to the rights of the Committee under Section 7 of the Plan, no
portion of the Option may be exercised by the Consultant  until such portion
shall become exercisable according to the vesting schedule (the “Vesting
Schedule”) set forth below:




Number of Option Shares

Percentage of the Option

Vesting Date

 

 

 

 

 

 

 

 

 




6.

No Obligation to Exercise.  The grant of the Option imposes no obligation on the
Consultant to exercise said Option




7.

Exercise of Option.




(a)

Partial Exercise Permitted. Subject to the terms of this Plan, the Option  may
be exercised in whole or in part at any time during the Exercise Period;
provided, that no partial exercise of an Option shall be for an aggregate
Exercise Price of less than Five Thousand Dollars (US$_____).  The partial
exercise of the Option shall not cause the expiration, termination or
cancellation of the remaining portion thereof, and if this Option is not
exercised in full, the Consultant shall be entitled to receive a new Option
(containing terms identical to this Option) representing any unexercised portion
of this Option.




(b)

Manner of Exercise.  During the Exercise Period, this Option may be exercised as
to all or any lesser number Option Shares upon surrender of this Option by
delivering written notice (a “Notice of Exercise”) to the Company in the manner
set forth in the Plan; provided, however, the Notice of Exercise must be
accompanied by a duly completed and executed exercise form attached hereto as
Exhibit “A” (the “Exercise Form”) together with the full payment of the Exercise
Price for each share of Common Stock as to which this Option is exercised and
the payment of all applicable withholding taxes.  The surrender of the this
Option, along with the Exercise Form and payment of the Exercise Price and
applicable withholding taxes shall hereinafter be referred to as the “Exercise
of this Option.”




(c)

Date of Exercise.  Provided that Notice of Exercise is properly completed and
submitted to the Company in a timely manner, the “Date of Exercise” of the
Option shall be defined as the date identified in the Notice of Exercise as the
date of the proposed exercise. Notwithstanding the foregoing, the Date of
Exercise shall in no event be after the expiration of the Exercise Period.




(d)

Issuance of Stock Certificates. Certificates for shares of Common Stock
purchased upon the exercise of the Option shall be issued in the name of the
Consultant and delivered to the Consultant as soon as practicable following the
Date of Exercise.




(e)

Cancellation of Option.  This  Option shall be cancelled upon the Exercise of
this Option, and, as soon as practical after the Date of Exercise, the
Consultant shall be entitled to receive Common Stock for the number of shares
purchased upon such Exercise of this  Option, and if this Option is not
exercised in full, the Consultant shall be entitled to receive a new Option
(containing terms identical to this Option) representing any unexercised portion
of this Option in addition to such Common Stock.




(f)

Holder of Record.  Each person in whose name any Option for shares of Common
Stock is issued shall, for all purposes, be deemed to  be the holder of record
of such shares on the Date of Exercise of this Option, irrespective of the date
of delivery of the  Common Stock purchased upon the Exercise of this Option.




8.

Rights as a Shareholder. Consultant shall not have any rights as a shareholder
with respect to any shares of Common Stock covered by the Option until such time
 as  the Consultant has exercised the Option according to the procedures set
forth in this Agreement.  Except as otherwise expressly provided in the Plan, no
adjustment for the Option shall be made for dividends or similar rights for
which the record date occurs prior to the date such stock certificate is issued.




9.

No Special Engagement Rights.  Nothing contained in the Plan or this Agreement
shall confer upon the Consultant any right with respect to the continuation of
such Consultant's engagement by the Company or interfere in any way with the
right of  the Company, subject to the terms of any separate consulting agreement
to the contrary, at any time to terminate such employment or to increase or
decrease the compensation of the Consultant from the rate in existence at the
time of the grant of the Option.




10.

Restricted Securities.  Neither the Option or the Common Stock underlying the
Option have be registered under the Act and/or applicable state securities laws
and/or the securities laws of any foreign jurisdiction (collectively, the
“Securities Laws”) and are deemed to be “Restricted Securities” as such term is
defined by Rule 144 under the 1933 Securities Act, as amended from time to time
(the “Act”).




11.

No Registration Rights. The Company shall be under no obligation to effect the
registration pursuant to the Act of any shares of Common Stock to be issued
hereunder or to effect similar compliance under any state laws.




12.

Lock-Up Agreement.  TheConsultant agrees that in connection with any public
offering of Common Stock, upon request of the Company or the  principal
underwriter (if any) managing such public offering, the Option and the shares of
Common Stock underlying the Option may not be sold, offered for sale or
otherwise disposed of without the prior written consent of the Company or such
underwriter, as the case may be, for one hundred eighty (180) days after the
effectiveness of any such registration statement filed in connection with such
 offering, or such longer period of time as the Committee may determine if all
of the directors and officers  of the  Company agree to be similarly bound.  The
lock-up agreement established pursuant to this paragraph shall have a perpetual
duration.




13.

No Third Party Beneficiaries.  Nothing in this Agreement shall be construed to
confer upon any person other than the Company and theConsultant any legal or
equitable right, remedy or claim under this Agreement.




14.

Applicable Law.  The Option is issued under and shall for all purposes be
governed by and construed in accordance with the laws of the state of Florida,
without giving effect to conflict of law provisions thereof.




15.

Loss of Option.  Upon receipt by the Company of evidence of the loss, theft,
destruction or mutilation of this Option, and (in the case of loss, theft or
destruction) of indemnity or security reasonably satisfactory to the Company,
and upon surrender and cancellation of this Option, if mutilated, the Company
shall execute and deliver a new Option of like tenor and date.




16.

Notices or Demands.  Notices or demands pursuant to this Agreement to be given
or made by Consultant to or on the Company shall be sufficiently given or made
if sent by certified or registered mail, return receipt requested, postage
prepaid and/or recognized international courier service (with tracking and
signature verification services), and addressed, until another address is
designated in writing by the Company, to the Attention:  Gentor Resources, Inc.,
First Canadian Place, Suite 7070, 100 King Street West Toronto,  Ontario M5X
1E3, Canada; Telephone No. 416-366-2221. Notices or demands pursuant to this
Option to be given or made by the Company to or on Consultant shall be
sufficiently given or made if sent by certified or registered mail, return
receipt requested, postage prepaid and/or recognized international courier
service (with tracking and signature verification services), and addressed, to
the address of the Consultant set forth in the Company's records, until another
address is designated in writing by the Consultant.




17.

Data Privacy Consent.




(a)

The Consultant hereby consents to the collection, use and transfer, in
electronic form or otherwise, of the Consultant’s personal data (“Personal
Data”) for the exclusive purpose of implementing, administering and managing the
Consultant’s participation in the Plan.




(b)

The Consultant acknowledges that the Consultant's Personal Data may be
transferred to third parties (each a “Third Party Administrator”) who may assist
the Company in connection with the implementation, administration and/or
 management of the Plan, and as such, the Consultant authorizes any such Third
Party Administrator to receive, possess, use, retain and/or transfer the
Consultant’s Personal Data, in electronic or otherwise, for the purposes of
implementing, administering and managing the Consultant’s  participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Consultant may elect to deposit
any shares of Common Stock acquired upon exercise of the Option.




(c)

The Consultant understands and agrees that withdraw of the consent provided
herein may affect the Consultant’s ability to participate in the Plan.




18.

No  Representations and Warranties Regarding Tax Consequences.  Any grant by the
Company pursuant hereto is undertaken by the Company without any consideration
being given to the potential tax (United States of America and/or any other
applicable jurisdiction) affect upon the Consultant as a result of the receipt
or exercise of the Option or the Consultant’s subsequent sale or other
disposition of Common Stock acquired by the exercise of the Option.




19.

Limitation of Liability.  In no event shall the Company be liable to the
Consultant or any other person as a consequence of, in connection with, incident
to, resulting from or arising from (i) the non-issuance or sale of any Shares as
to which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any such Shares hereunder; and/or (ii) any tax
consequence expected, but not realized, by the Consultant or any other person
due to the receipt, exercise or settlement of any Option or other Award granted
under this Agreement and/or the Plan.




20.

Potential Forfeiture.  Any grant by the Company hereunder is subject to
forfeiture pursuant to the terms and conditions of the Plan.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Agreement as of the _____ day
of _____, 20_____.







Gentor Resources, Inc., a Florida corporation










By: ___________________________________

Peter Ruxton, President










*Consultant:







________________________________

Print Name:







*As evidence by the signature of the Consultant above, the foregoing Agreement
is hereby accepted by the Consultant and the terms and conditions thereof are
hereby agreed to by the Consultant.








--------------------------------------------------------------------------------




EXHIBIT A




EXERCISE FORM FOR OPTION




TO:

Gentor Resources, Inc.




The undersigned hereby irrevocably exercises the right to purchase _____ of the
shares of Common Stock (the “Common Stock”) of Gentor Resources, Inc., a Florida
corporation (the “Company”), evidenced by the attached option (the “Option”),
and herewith makes payment of the exercise price with respect to such shares in
full, all in accordance with the conditions and provisions of said Option.







Dated: _____




Consultant:




_______________________________________










Print name:

Address:

























NOTICE




The signature to this Exercise Form must correspond to the name as written upon
the face of the attached Option in every particular, without alteration or
enlargement or any change whatsoever.






